                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


UNITED STATES OF AMERICA ex rel.
WILLIAM STILLWELL and PENELOPE                            CASE NO. 8:17-cv-1894-T-17AAS
STILLWELL,


       Plaintiffs,
v.
STATE FARM FIRE AND CASUALTY
CO. and MOTORIST MUTUAL INSURANCE
CO.,


       Defendants.
________________________________________/
       MOTION FOR RECONSIDERATION OF ORDER DENYING MOTION TO
           WITHDRAW AND REQUEST FOR STAY OF PROCEEDINGS

       Pursuant to Rule 2.03(b) of the Local Rules of the United States District Court for the

Middle District of Florida and Rule 4-1.16 of the Rules Regulating the Florida Bar, Frank Carlos

Quesada, Alexis Fernandez, and MSP Recovery Law Firm (collectively, “MSP Recovery Law

Firm”), move the Court to reconsider its Order entered on June 30, 2020 (Doc #84) concerning

MSP Recovery Law Firm’s Unopposed Motion for Leave to Withdraw as Counsel for Relators

(Doc #83) and request that the Court stay all pending deadlines for sixty (60) days to give Relators

time to secure new counsel.

       MSP Recovery Law Firm acknowledges that Relators cannot proceed pro se.1 See Timson

v. Sampson, 518 F. 3d 870, 873-74 (11th Cir. 2008)(per curiam)(holding that a Relator cannot


1
        Indeed, it was never undersigned counsel’s intent to request (or suggest) that Relators be
permitted to pursue this qui tam action pro se. Given that the case currently stands dismissed with
leave to amend (i.e., there is no operative complaint), it was undersigned counsel’s understanding

                                                                                                  1
proceed pro se in litigating a qui tam action under the False Claims Act). However, this Court has

the authority to grant the undersigned’s request to withdraw and can avoid any concern about

Relators proceeding pro se by simply staying all briefing deadlines so that Relators can retain a

new lawyer to represent their interests. Indeed, Courts have routinely addressed these

circumstances in that very fashion. See e.g., United States ex rel. Patel v. GE Healthcare Inc.,

8:14-CV-00120-VMC-TGW, 2018 WL 3831185 (M.D. Fla. Aug. 13, 2018) (staying FCA case for

ninety (90) days, after granting attorney’s motion to withdraw, to permit relator time to retain new

counsel); United States ex. rel. McLean v. County of Santa Clara, 2009 WL 3297502, *3 (N.D.

Cal., October 9, 2009) (staying FCA case from October 9, 2009 through November 30, 2009, after

granting attorney’s motion to withdraw, to permit relator time to retain her fourth lawyer); and

United States ex rel. McLean v. Cnty. Of Santa Clara, No. C05-01962 HRL, 2009 WL 3297502,

at *3 (N.D. Ca. Oct. 9, 2009) (staying an FCA lawsuit to allow the relator to retain substitute

counsel). In fact, prior counsel in this case was once previously stayed on October 11, 2018, to

allow Relators to obtain new counsel prior to proceeding (Doc #29). Thus, given the history of this

case an additional stay of sixty (60) days to allow Relators to obtain new counsel is not prejudicial.

       Denying undersigned counsel’s request to withdraw places the undersigned in an untenable

position: undersigned counsel cannot ethically file the amended complaint and continue to

represent Relators, but failing to file the amended complaint by the provided deadline could result

in dismissal of the action and therefore prejudice the Relators and create significant exposure to

undersigned counsel. Indeed, on July 1, 2020, undersigned counsel called the Florida Bar Ethics

Hotline and was      provided with an Oral Advisory Opinion that, given the circumstances,



that the previously requested extension to amend the complaint would effectively render the case
stayed until new counsel appeared and filed the amended pleading. This motion seeks to make that
request more express.

                                                                                                    2
undersigned counsel cannot file the amended complaint because it would result in violation of the

Florida Rules of Professional Conduct. R. Regulating Fla. Bar 4-1.2 and 4-3.1. The Oral Advisory

Opinion essentially confirmed undersigned counsel’s prior understanding as set forth in the

original motion (Doc #83).

       Thus, if Relators wish to continue pursuing this action, they should be required to retain

new counsel. Therefore, and consistent with the above-cited case law, MSP Recovery Law Firm

respectfully requests that the Court reconsider and grant its prior request to immediately withdraw

as counsel for Relators, and enter an order staying all deadlines for a period of sixty (60) days (or

whatever amount of time the Court deems appropriate) to afford Relators adequate time to retain

new counsel without technically pursuing the action pro se (which Relators cannot do).

       WHEREFORE, MSP Recovery Law Firm respectfully moves this Court to enter an Order

staying all deadlines for a period of sixty (60) days to afford Relators the opportunity to retain new

counsel and grant MSP Recovery Law Firm’s Motion to Withdraw.

       Dated: July 1, 2020                            Respectfully submitted,

                                                      s/ Alexis Fernandez
                                                      Frank C. Quesada, Fla. Bar No. 29411
                                                      Alexis Fernandez, Fla. Bar No. 1008230
                                                      MSP RECOVERY LAW FIRM
                                                      2701 S. Lejeune Rd., Tenth Floor
                                                      Coral Gables, Florida 33134
                                                      Telephone: (305) 614-2222
                                                      Email: serve@msprecoverylawfirm.com
                                                       afernandez@msprecoverylawfirm.com

                                                      Attorneys for Relators William Stillwell
                                                      and Penelope Stillwell

                     CERTIFICATE OF GOOD FAITH CONFERENCE

       Pursuant to Local Rule 3.01(g), I HEREBY CERTIFY that counsel for Relators conferred

with Defendants in a good faith effort pertaining to this Motion for Reconsideration. Relators’



                                                                                                    3
counsel addressed its intent to file the instant Motion on July 1, 2020, however, Defendants will

not be able to provide their position to Relators’ counsel prior to next week due to the intervening

holiday weekend. According to Local Rule 3.01(g), Relators’ counsel will expeditiously continue

its efforts to ascertain Defendants’ position and supplement this Motion accordingly. Notably, the

original underlying motion for which Relators’ counsel now seeks reconsideration was unopposed.


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 1, 2020, a true and correct copy of the foregoing

document was filed electronically with the Clerk of the Court through the CM/ECF system, which

will send a notice of electronic filing to all counsel of record. A copy of the foregoing was mailed

to Penelope Stillwell to 1250 Gulf Boulevard #1005, Clearwater Beach, FL, 33767, and emailed

to pstillwe@hotmail.com.

                                                             /s/ Alexis Fernandez




                                                                                                  4
